Opinion by
Mr. Chief Justice Bell,
*202The Zoning Board of Adjustment granted appellants a permit to erect a residence for nse as a sample house, and also to erect a garagé. Appellants spent $19,000 to erect the sample house, but improperly used the garage as an office for the conduct of their general business rather than for a garage. Eighteen months thereafter, the Board of Adjustment revoked the permit for the sample house and for the garage, such revocation to take effect six months thereafter. The lower Court, without taking testimony, affirmed the decision and Order of the Zoning Board. Appellants concede that the use of the garage for office purposes was improper and that this part of the Order requiring them to desist was proper. However, with respect to revocation of the permit for the sample house and its use, appellants had a vested interest in this house and were guilty of no conduct which justified a revocation of the permit and a nullification of their interests: Shapiro v. Zoning Board, 377 Pa. 621, 105 A. 2d 299; Lower Merion Township v. Frankel, 358 Pa. 430, 433, 57 A. 2d 900; Herskovits v. Irwin, 299 Pa. 155, 160, 149 A. 195.
The Order of the lower Court is affirmed with respect to appellants’ use of the garage; the Order of the lower Court affirming the revocation by the Zoning Board of Adjustment of appellants’ permit for and use of the dwelling as a sample house is reversed.